opinion of the court. ROBERTS, J. This action was instituted in the court below by appellant against Andrew M. Hall for the purpose of foreclosing a mortgage, .given by the said Hall on October 23, 1911, on certain real estate in Eddy county N. M., to secure payment of a promissory note for tbe sum of $3,500. The appellees intervened in the court below, setting up the fact that the real estate in question was community property, owned by the said Hall and his wife at the time of her death in the year 1904; that interveners were the children of Hall and his wife, and as such, under chapter 62, Laws 1901, were the owners in fee simple of a three-eights interest in the land. The case was tried in the court below on the theory that the surviving husband had the power to sell community property for the purpose of paying the debts of the community without taking out letters of administra-tration. The court found, in effect, that there were no community debts, and rendered judgment foreclosing the mortgage upon a five-eighths interest in the real estate, and refused foreclosure as to the interest of the children. Appellant has appealed from this decree, and contends that the evidence shows there was community indebtedness, and that, assuming the evidence did not so show, the burden was upon the appellees to show that there was no community indebtedness; these two propositions being based upon and supported by the case of Crary v. Field, 9 N. M. 222, 50 Pac. 342. That case was decided while section 1365, C. L. 1884, was in full force and effect. This statute was originally a part of the Kearney’s Code, and was repealed in 1891 (chapter 68).  [1, 2] We will not discuss the question as to whether the finding of the court was sustained by the evidence, because under the law the judgment of the court was correct, regardless of the question as to whether there was or was not community indebtedness. Since chapter 62, Laws 1901, was enacted, the surviving husband has had no power to sell community real estate, as such survivor, for the purpose of paying the debts of the community. Under that act, upon the death of the wife, title to three-fourths of the interest of the wife in the real estate, which is an undivided one-half interest, passes to her children, and can only be divested for the purpose of paying- debts by proper proceedings under the law regulating the administration and settlement of the decedent’s estate. The act of 1901 confers no such power on the surviving husband to sell community real estate for the purpose of paying community debts, hence no such power exists. In the ease of Beals v. Ares, 25 N. M. 459, 185 Pac. 780, this court held that the statutes in force in this jurisdiction, regulating property rights of husband and wife were patterned after the civil law of Spain and Mexico, and that the court would look to the civil law for the purpose of interpreting and expounding the statutes, but that the provisions of the civil law on the subject, not incorporated into the statutes, are not in force in this jurisdiction. This being true’ if we assume that under the civil law the surviving husband had the power to sell community property for the purpose of paying community debts (but which is vigorously denied by McKay on Community Property, § 444), he would not have such power under our present statute, because it is not by statute conferred upon him. The judgment of the lower court being the only one that could be correctly entered under the law, it will be affirmed; and is so ordered. PARKER, C. J., and Rastnolds, J., concur.